Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 10/20/2020.  
Status of Claims
Claims 11, 13, 14, 16, 18, 20, and 23 have been amended by Applicant.
Claims 1-2, 4, 6-14, 16, and 18-24 are currently pending of which:
Claims 1,2,4,6-10, 21, 22 were withdrawn from consideration as directed to non-elected invention.
Claims 11-14, 16, 18-20, 23, 24 are currently under examination and are rejected as follows. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Response to Arguments / Amendments
Applicant’s amendment 09/29/2020 necessitated new grounds of rejection in this action.
I. Response to 35 USC 112(a) Arguments / Amendments
- Argument 1 of independent Claim 11 - 
Remarks 09/29/2020 p. 12 last ¶ - p.13 ¶1 points to Fig.3 and Spec. ¶ [0031], ¶ [0044], ¶ [0054], ¶ [0054] as support for “a second database”.
Remarks 09/29/2020 p.13 ¶1 also points to Sec. ¶ [0027], ¶ [0042], ¶ [0118] as support for “second database” to include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”
	Examiner fully considered Applicant’s arguments but respectfully disagrees. 
	Examiner clarifies that what is contested is not existence of “second database” in Original Spec but rather “second database” [distinct from “first database”] that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network” [distinct from “first licensing information comprises a first indication of license rights allocations and consumption for each of a first plurality of software applications associated with a first managed network”]. 	Examiner notes that Original Spec.  ¶ [0044] (as cited by Remarks 09/29/2020 at p.13 ¶1, 1st-2nd sentences) merely states that such “a database 108” “may include data related to the members of the enterprise that are also part of the respective department”. 
	However, such existence of members’ data does not clearly, deliberately and sufficiently translate to “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Original Spec. ¶ [0027] as quoted at Remarks 09/29/2020 p.13 ¶1 similarly refers to additional databases that include member data i.e. skill set, education background, role, job function, assigned activities or tasks, location, demographic information.
	Again, Examiner reveals that mere existence of members’ data does not clearly, deliberately and sufficiently translate to “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Original Spec. ¶ [0042] as quoted at Remarks 09/29/2020 p.13 ¶1 further recites: “The network interface 212 is also coupled to the one or more processors 202 via the one or more busses 204 and includes one or more transceivers capable of communicating with other devices over one or more networks (e.g., the communication channel 106). The network interface 212 may provide a wired network interface, such as Ethernet, or a wireless network interface, such an 802.11, Bluetooth, cellular (e.g., LTE), or other wireless connections. Moreover, the computing device 200 may communicate with other devices via the network interface 212 using one or more network protocols, such as Transmission Control Protocol/Internet Protocol (TCP/IP), power line communication (PLC), Wi-Fi, infrared, and/or other suitable protocols”.
	Again, no disclosure is provided of a “second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”
	Original Spec. ¶ [0042] as quoted at Remarks 09/29/2020 p.13 ¶1 discloses the transfer of member data from one enterprise to another. 
	Again, no disclosure is provided of a “second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”
	Accordingly, the Examiner reasons that the Original Disclosure does not provide clear deliberate and sufficient support to demonstrate that Applicant had possession for  
second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”. Thus, Examiner reasons that independent Claim 11 should be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565.

I. Response to 35 USC 112(a) Arguments / Amendments
- Argument 2 of independent Claim 11 - 
Remarks 09/29/2020 p13 last ¶ - p14 points to Spec ¶ [0117]-[0121] as support for 
	- “determine to transmit the profile from the first database to the second database, wherein the profile comprises the adjusted value and first metadata describing the adjusted value as corresponding to the quantification of expertise of the user in the technical classification”; 
	- “determine a first permission level between the first managed network and the second managed network”; 
	- “replace the first metadata with second metadata in the profile before transmission to the second database based at least in part on the first permission level; 
	- “and transmit the profile comprising the adjusted value and the second metadata to the second database” (bolded emphasis added). 
	 
	Examiner fully considered Applicant’s arguments but respectfully disagrees.
	Examiner first notes that Original Specification ¶ [0120] and ¶ [0121] as cited by 
Remarks 09/29/2020 p.14 ¶2 -¶4 merely support the transfer of the employee’s profile from a 1st to a 2nd enterprise. Yet, the Original Spec. is silent about the transfer being from “the first database to” [of 1st enterprise to] “the second database” [of 2nd enterprise]. 
	Even if submitted arguendo that “the first database to” would be interchangeable to the 1st enterprise and “the second database” would be interchangeable to the 2nd enterprise, the Original Specification still lacks clear, deliberate and sufficient support for  
determine”, “replace” and “transmit”.  
	For once, with respect to the subsequent “determine” limitation, while the stripped or altered version of the member profile could be considered arguendo as a “first permission level”, it is still being disclosed as transmitted from “the first enterprise” to “the second enterprise”, and not “between the first managed network and the second managed network”. Specifically the “first managed network” is not deliberately equated to “first enterprise” & “second managed network” is not equated to “second enterprise”.
	Second, with respect to the “replace” limitation, the Original Specification ¶ [00118] 3rd sentence as apparently cited by Remarks 09/29/2020 p.13 last ¶, merely states that 
“Versions of skills (e.g., altered skill, altered profile) shared between enterprises may vary through title, description, and/or other metadata of the skill”. 
	Thus the Original Specification supports the “versions of skills” [themselves] being “vari[ed] through” ….”metadata”. It does not say anything about “replac[ing] the first metadata” [itself] “with second metadata”
	Third, and equally important, there is no clear deliberate and sufficient support for  
“transmit[ting]” [both] “adjusted value and the second metadata to the second database”
	Thus, Examiner reasons that independent Claim 11, and now the similarly amended independent Claim 18 should be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565.

I. Response to 35 USC 112(a) Arguments / Amendments
- independent Claim 18 - 
Remarks 09/29/2020 p.15 further points to Fig.4 and Original Specification ¶ [0117], ¶ [0118], ¶ [0120] as support for “transmitting, via the server device, the first profile comprising the second value from the first database associated with the first enterprise to a second database associated with a second enterprise in response to determining the first user associated with the first profile is hired by the second enterprise”.
Examiner fully considered Applicant’s arguments but respectfully disagrees.
	Examiner first notes that Original Specification ¶ [0117]-¶ [0121] as cited by 
skills may be” “transferred to the second enterprise upon the change in employment of the member”. However, the Original Specification is silent about the transmittal of “second value” from “the first database to” [associated with 1st enterprise to] “the second database” [associated with 2nd enterprise]. 
	Even if submitted arguendo that “the first database to” would be interchangeable to a 1st enterprise and “the second database” would be interchangeable to the 2nd enterprise, the Original Specification still lacks clear, deliberate and sufficient support for  
the newly amended subsequent limitations:
	- “determining, via the server device, to transmit the profile from the first database to the second database, wherein the profile comprises the adjusted value and first metadata describing the adjusted value as corresponding to the second quantification of expertise of the user in the technical classification”; 
	- “determining, via the server device, a first permission level between the first managed network and the second managed network”; 
	- “replace the first metadata with second metadata in the profile before transmission to the second database wherein the second metadata describes the adjusted value as corresponding to the second quantification of the expertise of the user based at least in part on the first permission level”.
	Examiner reincorporates the same rationales as articulated in claim 11 above.
Thus, Examiner believes that Claim 18 should also be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565







I. Response to 35 USC 112(a) Arguments / Amendments
- dependent Claim 14 -
Remarks 09/29/2020 p.16 ¶1 states that Claim 14 has been amended to render the rejection moot. Accordingly the 112(a) rejection on claim 14 has been withdrawn.  

I. Response to 35 USC 112(a) Arguments / Amendments
- dependent Claim 23 -
Remarks 09/29/2020 p.16 ¶2 points to Original Spec. ¶ [0099], ¶ [0118] as support for “removing a portion of data from the first metadata to generate the second metadata”.
	Examiner fully considered Applicant’s argument but respectfully disagrees. 
	Original Spec. ¶ [0118] merely recites the option not to provide other information about the incident. Yet, Original Spec. does not clearly, deliberately and sufficiently recite the removal of data from the actual “first metadata” [itself], let alone said “remov[al]” “of data” as actually being used  “metadata to generate the second metadata”.
	Thus, Examiner believes that Claim 23 should be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565”.

I. Response to 35 USC 112(a) Arguments / Amendments
- dependent Claim 24 -
Remarks 09/29/2020 p. 16 last ¶ to  p.17 ¶1 points to Original Specification 
¶ [0020], ¶ [0032] as support for “a second client device”.
	Examiner clarifies that what is contested here is not the support for “a second client device”, but instead execution of “both” “operation comprises publishing an answer to a question accessed through an enterprise-sponsored discussion board” and “completing a service request by a second client device”
Thus, Examiner believes that Claim 24 should be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565
 

II. Response to 35 USC 112(b) Arguments / Amendments
- independent Claim 11 -
Remarks 09/29/2020 p.17 ¶3 argues that Claim 11 has been amended to recite 
a “third indication" instead of “an indication”. The contested feature is now clear and the 112(b) is withdrawn. 
II. Response to 35 USC 112(b) Arguments / Amendments
- dependent Claims 13, 16 -
Remarks 09/29/2020 p.17 ¶4 argues that dependent claims 13 and 16 have also been amended to recite “the third indication” instead of “the indication”. The contested feature is now clear and the 112(b) is withdrawn. 
II. Response to 35 USC 112(b) Arguments / Amendments
- dependent Claims 12-14, 16, 23 -
Remarks 09/29/2020 p.17 ¶5 argues that since claim 11 has been amended to recite “one or more service devices” instead of “a server device” the 112(b) rejection to dependent Claims 12-14, 16, and 23 needs also to be withdrawn”. Since the contested feature is now clear and the 112(b) to dependent Claims 12-14, 16, and 23 is withdrawn. 
II. Response to 35 USC 112(b) Arguments / Amendments
- dependent Claim 18 -
Remarks 09/29/2020 p.18 ¶1 states that dependent claim 18 has been amended to recite “a change in the expertise in the technical classification to a second quantification of the expertise” instead of “a change in expertise in the technical classification”. 
	The contested feature is now clear and the 112(b) is withdrawn. 
---------------------------------------------------------------------------------------------------------------------






III. Reponses to 101 Arguments
- Step 2A Prong One -
Remarks 09/29/2020 p.20 ¶1 argues that the claims are not directed to “Certain Methods of Organizing Human Activities” because as described in Original Specification ¶ [0118], certain enterprises may want to keep certain information secret from another enterprise. Thus by replacing 1st metadata with metadata in profile before transmission to a second database, data sent from a first database to the second database may be protected thereby improving the security of data stored in the first database. 
	Examiner fully considered Applicant’s argument but respectfully disagrees. 
	Examiner first submits that risk mitigation or risk hedging, as argued above with respect to data secrecy or security, remains one of the examples of the abstract “Certain Methods of Organizing Human Activities” grouping. see MPEP 2106.04(a)(2) II citing among others mitigating settlement risk of Alice Corp. v. CLS Bank, 573 U.S. 208, 218, 110 USPQ2d 1976, 1979, 1982 (2014). Upon closer investigation of “Alice” supra, Examiner discovers that the argued “metadata [simply read as data-about-data in light of Original Spec. ¶ [0077] 2nd sentence] reminds of the intermediary shadow accounts that mirror the parties' real-world accounts of “Alice” supra as cited by MPEP 2106.04(a)(2)II. 
	Thus, Examiner further investigates “Alice” to test the argued features and submits that “determining” various “permission level(s)” and “replacing” “metadata” can be viewed as analogous to the intermediated, end of day transaction replacement in accordance with the updated shadow records of “Alice” with determined permission levels, to mitigate the risk that only one party will perform the agreed-upon exchange. Since the Supreme Court found such intermediated risk settlement by use of shadow accounts as directed to the abstract idea, Examiner reasons that the argued security mitigation through intermediated metadata profiles, as argued above, should equally recite, describe or at least set forth the abstract idea. Step 2A prong one.  
 - Step 2A Prong Two -
Remarks 09/29/2020 p.21 ¶1 cites Original Specification ¶ [0118] to argue that 
the claims are integrated into a practical application, such as sharing licensing or expertise data of employees while protecting the privacy of data transmitted to databases.
	Examiner fully considered Applicant’s argument but respectfully disagrees. 
ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	In any event, here the sharing licensing or expertise data of employees still falls within the management of commercial interactions and business relationships of the abstract Certain Methods of Organizing human Activities grouping. MPEP 2106.04(a)(2) II 
	Moreover, as previously tested the alleged protection of the privacy of data transmitted to databases is simply be achieved by “replac[ing] first metadata with second metadata” that “describes the adjusted value as corresponding to the quantification of the expertise of the user”. Applicant relies on Original Specification ¶ [0118] to elucidate such limitation. However, the Original Specification ¶ [0118] which simply states: “In these cases, an enterprise may have confidential information associated with a skill of a member. The enterprise may opt to provide a stripped version, or an altered version, of the skill, or member profile, to a second enterprise. Versions of skills (e.g., altered skill, altered profile) shared between enterprises may vary through title, description, and/or other metadata of the skill. The altered version of the skill may be based on permissions (e.g., rules) between the enterprises, or agreements to exchange particular types of information but not others. For example, the member who is transferring from the first enterprise to the second enterprise, may have solved a particular number of incidents of the first enterprise. The first enterprise may not want the second enterprise to have access to certain data regarding incident information. Thus,61 SERV:0879 a rule may exist such that the first enterprise may opt to provide the second enterprise with some information about the incident and may opt to not provide other information about the incident. In some embodiments, the first enterprise may opt to provide the second enterprise with general indication of question resolution, event resolution, or a may use a different phrase reducing a severity of the incident as a tactic to keep incident information secret from the second enterprise (e.g., by calling incidents "community questions"). In this way, the first enterprise and the second enterprise may exchange data concerning incidents while protecting privacy of the enterprise”.
	Such “replacing” scheme of determining which data to share which data not to share still falls within the mitigated, fundamental economic practices and/or the management of commercial interactions and business relationships of Certain Methods of Organizing human Activities grouping. see MPEP 2106.04(a)(2) II and details above.
	Accordingly there are no additional, computer-based elements that would integrate the abstract idea into a practical application when tested per Step 2A prong two.
- Step 2B -
Remarks 09/29/2020 p.21 ¶2 states that independent Claims 11, 18 do not have prior art rejections.  Remarks 09/29/2020 p.21 ¶2 last sentence - p.22 ¶1 further point to the features that overcame prior art to argue that Claims 11, 18 provide inventive concept. 
	Examiner fully considered Applicant argument, respectfully disagrees redirecting Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.
	Accordingly Examiner submits that the claims still recite, describe or set forth the abstract exception (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea  into a practical application (Step 2A prong two) or providing significantly more (Step 2B). The claims are thus believed to be ineligible.
---------------------------------------------------------------------------------------------------------------------
Objection
Claim 18 is independent and as amended is objected for informally reciting: 
- “replace the first metadata with second metadata…” instead of grammatically correct  
- “replacing “the first metadata with second metadata” in gerund verb form. 
 --------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 16, 18-20, 23, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 11 is independent, reciting among others the newly added matter of:
	- “a second database comprising second licensing information, wherein the second licensing information comprises a second indication of license rights allocations and consumption for each of a second plurality of software applications associated with a second managed network, wherein data stored in the first database is isolated from data stored in the second database by a remote network management platform based at least in part on the first indication of license rights allocation and on the second indication of license rights allocation”;
	Remarks 09/29/2020 p. 12 last ¶ - p.13 ¶1 points to Fig.3 and Spec. ¶ [0031], ¶ [0044], ¶ [0054], ¶ [0054] as support for “a second database”.
	Remarks 09/29/2020 p.13 ¶1 also points to Sec. ¶ [0027], ¶ [0042], ¶ [0118] as support for “second database” to include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”
	Examiner fully considered Applicant’s arguments but respectfully disagrees. 
	Examiner clarifies that what is contested is not existence of “second database” but rather said “second database” to include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”. 	Original Specification ¶ [0044] as cited by Remarks 09/29/2020 at p.13 ¶1, 1st-2nd sentences merely states that such “a database 108” “may include data related to the members of the enterprise that are also part of the respective department”. 
	However, such existence of members’ data does not clearly, deliberately and sufficiently translate to “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Original Spec. ¶ [0027] as quoted at Remarks 09/29/2020 p.13 ¶1 similarly refers to additional databases that include member data i.e. skill set, education background, role, job function, assigned activities or tasks, location, demographic information.
	Again, Examiner reveals that existence of members’ data does not clearly, deliberately and sufficiently translate to “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Original Spec. ¶ [0042] as quoted at Remarks 09/29/2020 p.13 ¶1 further recites: “The network interface 212 is also coupled to the one or more processors 202 via the one or more busses 204 and includes one or more transceivers capable of communicating with other devices over one or more networks (e.g., the communication channel 106). The network interface 212 may provide a wired network interface, such as Ethernet, or a wireless network interface, such an 802.11, Bluetooth, cellular (e.g., LTE), or other wireless connections. Moreover, the computing device 200 may communicate with other devices via the network interface 212 using one or more network protocols, such as Transmission Control Protocol/Internet Protocol (TCP/IP), power line communication (PLC), Wi-Fi, infrared, and/or other suitable protocols”.
	Again, no disclosure is provided of a “second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Original Spec. ¶ [0042] as quoted at Remarks 09/29/2020 p.13 ¶1 discloses the transfer of member data from one enterprise to another. 
	Again, no disclosure is provided of a “second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Accordingly, the Examiner reasons that the Original Disclosure does not provide clear deliberate and sufficient support to demonstrate that Applicant had possession for  
“second database” that include “second licensing information, second indication of license rights, second plurality of software applications, and second managed network”.
	Thus, Examiner believes that independent Claim 11 sand the now similarly amended independent Claim 18 should be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565”.
Claims 12-14, 16, 23, 24 are rejected based on rejected parent independent Claim 11.
--------------------------------------------------------------------------------------------------------------------
Claims 11, 18 are independent each reciting among others, the newly added matter of 
	- “determine” / “determining” “to transmit the profile from the first database to the second database, wherein the profile comprises the adjusted value and first metadata describing the adjusted value as corresponding to the quantification of expertise of the user in the technical classification”; 
	- “determine” / “determining” “a first permission level between the first managed network and the second managed network”; 
	- “replace the first metadata with second metadata in the profile before transmission to the second database wherein the second metadata describes the adjusted value as corresponding to the quantification of the expertise of the user based at least in part on the first permission level”; “and” 
	- “transmit / transmitting the profile comprising the adjusted value and the second metadata to the second database” (bolded emphasis added). 
	Remarks 09/29/2020 p13 last ¶-p14 argues that there is support for the following limitations at Original Specification ¶ [0117]-[0121].
	Examiner first notes that Original Specification ¶ [0120] and ¶ [0121] as cited by 
Remarks 09/29/2020 p.14 ¶2 -¶4 merely support the transfer of the employee’s profile from a first enterprise to a second enterprise. However, the Original Specification is silent about the transfer being from “the first database to” [of 1st enterprise to] “the second database” [of 2nd enterprise]. 
	Even if submitted arguendo that “the first database to” would be interchangeable to the 1st enterprise and “the second database” would be interchangeable to the 2nd enterprise, the Original Specification still lacks clear, deliberate and sufficient support for  
the subsequent three limitations of “determine”, “replace” and “transmit”.  
	For once, with respect to the subsequent “determine” limitation, while the stripped or altered version of the member profile could be considered arguendo as a “first permission level”, it is still being disclosed as transmitted from “the first enterprise” to “the second enterprise”, and not “between the first managed network and the second managed network”. Specifically the “first managed network” is not deliberately equated to “first enterprise” & “second managed network” is not equated to “second enterprise”.
	Second, with respect to the “replace” limitation, the Original Specification ¶ [00118] 3rd sentence as apparently cited by Remarks 09/29/2020 p.13 last ¶, merely states that 
“Versions of skills (e.g., altered skill, altered profile) shared between enterprises may vary through title, description, and/or other metadata of the skill”. 
	Thus the Original Specification supports the “versions of skills” [themselves] being “vari[ed] through” ….”metadata”. It does not say anything about “replac[ing] the first metadata” [itself] “with second metadata”
	Third, and equally important, there is no clear deliberate and sufficient support for  
“transmit[ting]” [both] “adjusted value and the second metadata to the second database”
	Thus, Examiner believes that independent Claim 11, and now the similarly amended independent Claim 18 should be rejected under 35 USC 112(a).
transmitting, via the server device, the first profile comprising the second value from the first database associated with the first enterprise to a second database associated with a second enterprise in response to determining the first user associated with the first profile is hired by the second enterprise”.
Examiner fully considered Applicant’s arguments but respectfully disagrees.
	Examiner first notes that Original Specification ¶ [0117]-¶ [0121] as cited by 
Remarks 09/29/2020 p.14 ¶2 -¶4 merely support the transfer of the employee’s profile from a first enterprise to a second enterprise. For example Original Specification ¶ [0117] last sentence [as apparently cited by Remarks 09/29/2020 p.15 last ¶] teaches the “skills may be” “transferred to the second enterprise upon the change in employment of the member”. However, the Original Specification is silent about the transmittal of “second value” from “the first database to” [associated with 1st enterprise to] “the second database” [associated with 2nd enterprise]. 
	Even if submitted arguendo that “the first database to” would be interchangeable to a 1st enterprise and “the second database” would be interchangeable to the 2nd enterprise, the Original Specification still lacks clear, deliberate and sufficient support for  
the newly amended subsequent limitations:
	- “determining, via the server device, to transmit the profile from the first database to the second database, wherein the profile comprises the adjusted value and first metadata describing the adjusted value as corresponding to the second quantification of expertise of the user in the technical classification”; 
	- “determining, via the server device, a first permission level between the first managed network and the second managed network”; 
	- “replace the first metadata with second metadata in the profile before transmission to the second database wherein the second metadata describes the adjusted value as corresponding to the second quantification of the expertise of the user based at least in part on the first permission level”.
	Examiner reincorporates the same rationales as articulated in claim 11 above.
Thus, Examiner believes that Claim 18 should also be rejected under 35 USC 112(a).
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565.
Claims 12-14, 16, 23, 24 are rejected based on rejected parent independent Claim 11.
Claims 19, 20 are rejected based on rejected parent independent Claim 18. 
---------------------------------------------------------------------------------------------------------------------
Claim 23 is dependent further reciting the newly added matter of: “removing a portion of data from the first metadata to generate the second metadata”. Remarks 09/29/2020 p.16 ¶2 points to support at Original Specification ¶ [0099], ¶ [0118]. However Original Specification ¶ [0118] merely recites the option not to provide other information about the incident. Original Specification ¶ [0099] merely teaches the change on the hiring status. However nowhere does the Original Specification clearly, deliberately and sufficiently recite the removal of data from the actual “first metadata” [itself], let alone said “remov[al]” “of data” as actually being used “to generate the second metadata”.
	Thus, Examiner believes that Claim 23 should be rejected under 35 USC 112(a).
---------------------------------------------------------------------------------------------------------------------
Claim 24 is dependent reciting newly added matter of: “wherein the operation comprises publishing an answer to a question accessed through an enterprise-sponsored discussion board, completing a service request generated by a second client device, or both”.
Remarks 09/29/2020 p. 16 last ¶ to  p.17 ¶1 points to Original Specification ¶ [0020], ¶ [0032] as support for “a second client device”.
	Examiner clarifies that what is contested here is not the support for “a second client device”, but instead execution of “both” “operation comprises publishing an answer to a question accessed through an enterprise-sponsored discussion board” and “completing a service request by a second client device”
	Thus, Examiner reasons that Claim 24 should be rejected under 35 USC 112(a).
--------------------------------------------------------------------------------------------------------------------------
	Applicant is reminded that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565.
Clarifications and/or corrections is/are required.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 is independent, and has been amended to recite among others:
	* “determining, via the server device, a first permission level between the first managed network and the second managed network”
	-> rendering said claim vague and indefinite because there is insufficient antecedent basis for “the first managed network and the second managed network”.
	Examiner recommends, as an example only, that Applicant amend 
Claim 18 to recite among others:
	* “determining, via the server device, a first permission level between a “first managed network and a “second managed network”
Claims 19, 20 are dependent and rejected upon rejected parent independent Claim 18. 
Clarification and/or correction is/are required.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14, 16, 18-20, 23, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea except where strikethrough
	* “
	* “
	* “: 
		- “receive a third indication third indication corresponds to a completion of an operation by a user ”;
		- “determine a technical classification associated with the completion of the operation in response to receiving the third indication”;
		- “query ; 
		- “adjust the value ”; 
determine to transmit the profile ”; 
		- “determine a first permission level ; 
		- “replace the first metadata with second metadata in the profile before transmission wherein the second metadata describes the adjusted value as corresponding to the quantification of the expertise of the user based at least in part on the first permission level”; 
		- “transmit the profile comprising the adjusted value and the second metadata ”
(independent Claim 11)
** and similarly ** 
		- “maintaining, ;
		- “receiving, ”; 
		- “in response to receiving the indication, determining,  to a second quantification of the expertise”;
		- “in response to determining that the completion of the operation demonstrates the change in expertise in the technical classification to the second quantification of the expertise, adjusting, the expertise in the technical classification  to the second quantification of the expertise with the first user”; 

determining, ”;
	- “determining, ”; 
	- “replace the first metadata with second metadata in the profile before transmission ”; “and”
	- “transmitting, ”
(independent Claim 18)
	“
		- “determine expertise of user corresponding to the technical classification by executing a ”                        
(dependent Claim 12)
	“”: 
		- “assign a task of a process-flow corresponding to complete the operation to the profile of the user”
		- “in response to receiving the third indication (dependent Claim 13)
	“”
		- “determine the first permission level associated with sharing the profile of the user with a second enterprise part on one or more of the following: the first licensing information, the second licensing information, directional trust levels, or bi-directional trust levels”                                         
(dependent Claim 14)
	“”:
		- “in response to receiving the third indication 
		- transmit a notification (dependent Claim 16)
	- “receiving, ”;
	- “in response to receiving the application event, generating, ”;
	- “generating, 
(dependent Claim 19)
	- “generating, the expertise in the technical classification to the second quantification of the expertise with the first user”;
	- “transmitting, ”.
    (dependent Claim 20)
	- wherein replacing the first metadata with second metadata in the profile before transmission ”  (dependent Claim 23)
	- “wherein the operation comprises publishing an answer to a question accessed through an enterprise-sponsored discussion ”
(dependent Claim 24)
Said limitations still recite, describe or set forth multiple groupings of the abstract idea1, when tested per MPEP 2106.04(a) last ¶. 
	Specifically, except where strikethroughs above, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” including: 
legal interactions, agreements and business relations [here “first permission”, “1st” & “2nd” “license rights allocations and consumption”, “directional trust levels, bi-directional trust levels, or any combination thereof”, “hiring process-flow”, “indicate the second user as hired in response to a completion of each task of the tasks of the hiring process-flow”], 
behaviors, business relations [here between “first” & “second” “users”, “first” & “second” “enterprise”, “operation by user”, “profile of user corresponding to technical classification”, “hiring of user”, “tasks”, “hiring “process flow” “first” and “second” “quantification of expertise exhibited by user, “application event” etc.”] as well as 
managing such behaviors, business relations etc. by following rules or instructions [here “determine technical classification associated with completion of operation in response to receiving indication”; “adjust value corresponds to quantification of expertise exhibited by user in response to completion of operation”, “determine 1st permission level” “replace 1st with 2nd metadata in profile”, “in response to receiving indication, determining that completion of operation demonstrates change in expertise in technical classification”; “in response to determining that completion of operation demonstrates change in expertise in technical classification, adjusting 1st value to generate 2nd value” “determine expertise of user corresponding to technical classification by executing” “algorithm to associate technical classification to operation & expertise of user based on positive & negative examples of completion of the operation”, “assign task of process-flow corresponding to complete operation to profile of user”, “in response to receiving indication determine 1st permission level associated with sharing profile of user with 2nd enterprise”, “based at least in part on one or more of  1st licensing information 2nd licensing information, directional trust levels, bi-directional trust levels, or any combination thereof”, “in response to receiving application event, generating values based as 2nd profile and as associated with 2nd user” “generating tasks associated as part of a hiring process-flow, wherein the tasks comprises the task & updating to indicate 2nd user as hired in response to completion of each task of tasks of the hiring process-flow”, “removing a portion of sensitive data from 1stmetadata to generate 2nd metadata”, “publishing answer to question accessed through enterprise-sponsored discussion completing a service request”]. 
---------------------------------------------------------------------------------------------------------------------	
This judicial exception is not integrated into a practical application because the additional computer-based elements, as initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(a) to assert that improvement to information stored by a database is not an improvement in the database’s functionality. Similarly automation of manual processes and accelerating a process of analyzing audit log data are not sufficient to show an improvement in computer-functionality. Rather, Examiner points to 
MPEP 2106.05(f) to show the combination of:
	* receiving data [here “receive third indication from the first client device”; “receiving, via server device, indication from first client device”; “receiving, via the server device, an application event, wherein the application event is configured to transmit in response to a second user submitting an application via a second client device”]
	* transmitting data [here “transmit adjusted value and second metadata to the second database”, “transmitting, via the server device the first profile comprising the second value from the first database associated with first enterprise to second database associated with a second enterprise in response to determining the first user associated with first profile is hired by the second enterprise”, “transmit a notification to a second client device indicative of the completion of the operation”, “transmit in response to a second user submitting an application via a second client device”; “transmitting, via the server device, the visualization to the first client device”]
	* storing of data [here “1st & 2nd database” “comprising” “1st & 2nd license rights allocations and consumption for each of a 1st & 2nd plurality of software applications associated with a first managed network”, “values stored” “in the first database”], 
	-> as executed by the additional, computer-based elements [here “databases”, “server & client devices” etc.], as merely examples of applying the abstract idea. 
	The same can be said about 
	* accessing [here “query first database to access a value”] user-specific info [here associated with user profile”] monitoring audit log data [here quantification of expertise exhibited by user in response to completion of operation”, “change in expertise”, “positive & negative examples of operation completion”, “progression to completion of the process-flow”, “notification indicative of completion of operation” “hiring process-flow completion of each task of the plurality of tasks of the hiring process-flow”, “change in expertise in the technical classification with the first user”, “completing a service request”], 
	* requiring software use to tailor info and provide it to user on a computer [here “adjust value stored with profile” “transmit profile comprising adjusted value” “to 2nd database”; “in response to receiving indication from client device update visualization of process-flow on display to indicate progression to completion of process-flow”; “in response to receiving indication from client device update visualization of process-flow on display to indicate progression to completion of process-flow”; “in response to receiving indication from 1st client device transmit notification to 2nd client device indicative of completion of operation”; “in response to receiving application event, generating, via server device, values to be stored in 1st database based as 2nd profile and associated with 2nd user”; “generating via server device, visualization for presentation via 1st client device, configured to indicate the change in expertise in technical classification with 1st user”; “transmitting, via server device, visualization to 1st client device”; “publishing an answer to a question accessed through an enterprise-sponsored discussion board”].
------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- updating an activity log / electronic recordkeeping [here “in response to receiving the indication from client device update a visualization of the process-flow on a display to indicate a progression to completion of process-flow” at dependent Claim 13, “updating, via the server device, the second profile in the first database to indicate the second user” at dependent Claim 19] 
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory, receive or transmit data over a network including by use of intermediary computer components [here “1st database comprising 1st licensing information, comprises 1st indication of license rights allocations & consumption for each of 1st plurality of software applications associated with 1st  managed network comprises 1st plurality of client devices including 1st client device; and 2nd database comprising 2nd licensing information, comprises 2nd indication of license rights allocations & consumption for each of 2nd plurality of software applications associated with a 2nd managed network, wherein data stored in 1st database is isolated from data stored in 2nd database by remote network management platform based at least in part on 1st indication of license rights allocation & 2nd indication of license rights allocation” etc.]
	If necessary, Examiner would also point as evidence to Applicant’s own Original Specification as well as several publication demonstrating the conventionality of the additional, computer-based elements. 
	* Original Specification mid-¶ [0020]: “For instance, the client 102 may include one or more computing devices, such as a mobile phone, a tablet computer, a laptop computer, a notebook computer, a desktop computer, or any other suitable computing device or combination of computing devices”;
	* Original Specification ¶ [0022] disclosing conventional examples of LAN, WAN, VPN networks;
	* Original Specification ¶ [0028] disclosing the  server that include an application program (e.g., known Java application) that runs as a service (e.g., known Windows service or UNIX daemon) may be executed using a computing device (e.g., server or computer) on the network 112 that communicates with the cloud service 104;
	* Original Specification ¶ [0037] A user interface 214 may include a display that displays, or presents, images transferred to it from the one or more processors 202.
	* Original Specification ¶ [0042] disclosing known network protocols, (TCP/IP), (PLC), Wi-Fi, infrared, and/or other suitable protocols.	
Original Specification ¶ [0044] 2nd sentence: “Generally, a database 108 associated with each department may include data related to the members of the enterprise that are also part of the respective department, activities to be performed by the department, calendar information related to events scheduled for the respective department, and the like”
	* Original Specification ¶ [0061]: “It should also be understood that method 260, while described in terms of a hiring process, may generally be applied to one or more sub-processes combined (e.g., through the server system 218 responding to triggers) into an aggregate hiring process-flow”.
	* Original Specification ¶ [0077] 2nd sentence, disclosing at a high level of generality metadata as data that describes other data.
	* Original Specification ¶ [0092] last sentence: “Generally, upon the server system 218 determining that the process-flow is complete, the method 260 completes and the process-flow may be considered completed”.
	* Original Specification ¶ [00120] reciting at a high level of generality: “It should be further understood that the claims are not intended to be limited to the particular forms disclosed, but rather to cover all modifications, equivalents, and alternatives falling within the spirit and scope of this disclosure”.
	
	Finally, if additional evidence is still required to demonstrate for conventionality of “machine-learning algorithm” as the additional element of dependent Claim 12, Examiner would point to the following publications: 
	
	* US 20170061382 A1 System for recruitment:	¶ [0020] “Thus, hiring decisions, whether positive or otherwise, may be used to improve system performance.  For example, core engine 121 may be trained using historical "screening and hiring decisions 123".  The training process allows core engine 121 to recognize patterns in the candidate selection process, even specific to a particular user, to provide better accuracy and a more positive user experience.  The training process may be achieved using conventional machine-learning and testing techniques 124 and 125”.
	
	* US 20190205811 A1 Employee turnover and retention dashboard using well-being program data 	 ¶ [0033] “true-positive rate is also known as sensitivity, recall or probability of detection in machine learning.  TPR refers to the number of times the model correctly predicted the outcome.  The FPR refers to the number of times the model guessed a turnover prediction and was wrong.  The AUROC (or AUC) is equal to the probability that a classifier will rank a randomly chosen positive instance higher than a randomly chosen negative one (assuming "positive" ranks higher than "negative")”.
	
	* US 20170255906 A1 Candidate selection for job search ranking ¶ [0046] “Learning to rank, also known as machine-learned ranking, is an application of machine learning, typically supervised, semi-supervised, or reinforcement learning.  Training data comprises lists of items with some partial order specified between items in each list.  This order is typically induced by giving numerical or ordinal score or a binary judgement for each item.  The ranking model's purpose is to rank, e.g., produce a permutation of items in lists in a way which is similar to the rankings in the training data in some sense”.
	* US 20190138649 A1 Electronic document supplementation with online social 
 networking information mid-¶ [0101] “Additionally, the classifier module 508 applies a mathematical analysis to the content of the component 308 against content conventionally associated with resumes, e.g., as determined by machine learning algorithms known in the art”.
	
	* US 20180276592 A1 Talent Employment Methods and Systems ¶ [0037] “In further embodiments, at a step 150, an inference engine matches workers and jobs, that is, the inference engine makes a recommendation of a match and recommends a corresponding hiring framework.  The inference engine is typically a system generated by a machine learning process 140, based on data in the data repository 112.  The machine learning process extracts features of prior job/worker engagements, including feedback provided at various stages of those engagements, to generate an inference engine designed to create recommendations for successful job/worker matches, including successful hiring frameworks.  The machine learning process may utilize known tools, such as the Scikit-Learn, python-based, machine learning environment”.
	
	* US 20170372266 A1 Context-aware map from entities to canonical forms ¶ [0020] each candidate job title machine learning model is built, trained and implemented according to one of various known prediction modelling techniques.
	* US 20190220824 A1 Machine learning systems for matching job candidate  resumes with job requirements ¶ [0044] Many known machine learning algorithms, such as a regression algorithm, may be implemented to learn and know how to classify a location in a resume to  W.sub.--high or W.sub.--low.  For example, after training with resume data, the predictive model learns that last job location being in the Silicon Valley plus job field being Internet technologies would classify a resume's W.sub.1 to W.sub.--high.  For example, a binary classification algorithm may be used, taking applicant's current location or distance to the job post, and job field as two input features, with past successful and or unsuccessful candidates from past hiring events as training data, to output a high score or low score. ¶ [0045] Again, many known machine learning algorithms, such as multi-class classification algorithms, may be implemented to get W.sub.2 from a resume. For example, after training with past resume data, the training module learns that graduates from Stanford University have a higher rate to be hired by company X, which would classify a resume's W.sub.2 to W.sub.21.  In this case, the input of the machine learning algorithm is the school code and company identification, and output is a weight or score after the classification model.
	* US 20150161566 A1 Workforce planning and analytics mid-¶ [0047] “machine-learning techniques may be performed to identify developing trends and desired skills that appear frequently in the event data”. mid-¶ [0048] “Least matched candidates with a relatively low match score (indicative of current demand) and negative outlook score (indicative of future demand) may see, for example, a warning indicator associated with a high risk level (i.e. greater than a predetermined warning threshold)”.
	* US 20190251514 A1 ¶ [0008]: the weighting criteria is determined by training the previous applicant profile data using a statistical model and a machine learning model using neural networks, to extract patterns and relationships in previously submitted work permit applications to determine an importance of a given criteria of the previously submitted work permit application.  The statistical model is used for classifying previously submitted work permit applications based on a hierarchal combination of variables from the previously submitted work permit applications such as approved [or positive] and denied [or negative].  The machine learning model using neural networks is used for inferring and updating rules to be used for determining the importance of the given criteria of the previously submitted work permit application.
	* US 20190164132 A1 ¶ [0130] In some implementations, the similarity score is computed using machine learning.  The machine learning takes into account weighted employment histories and a current employer of a first set of individuals.  The machine 
learning further takes into account negative sampling of weighted employment 
histories of a second set of individuals. ¶ [0134] Positive real-world data is relatively easy to obtain.  (E.g., in a machine learning algorithm that uses an individual's history of employers to predict a current employer, positive samples can be obtained from publicly shared data in a professional networking service.)
	* US 20190220824 A1 and US 20190197422 A1 teaching Generalized additive machine-learned models for computerized predictions
	* US 20190205838 A1 teaching at ¶ [0051] last two sentences: Candidate profiles for a plurality of previous candidates, as well as labels indicating whether each candidate of the set of previous candidates is a "positive" example or a "negative" example can be provided to a machine learning model to train a quality model.  A quality model can be trained with a training set of data including a candidate corpus of any suitable number (e.g., 2 million, 500, etc.) of candidate profiles as a bag of words. 
	* US 20190108217 A1 teaching at ¶ [0241] last sentence: For example, a system can study the past hiring history and leverage machine learning to predict which candidates are preferred by the end users. 
 	* US 9117180 B1 teaching at column 9 lines 47-59 the predictive analysis is based on a machine learning algorithm, which is configured to learn from past user behavior.  In some embodiments, the recommendation engine tracks the actions of each user participating in the community.  Continuing with the example, the recommendation engine serves Abigail, Finn and Kristin among all contractors as candidates.  Ethan is not served as a candidate because he has indicated that he is currently unavailable for work.  Aria, even though she is available for work, she has consistently declined in the past to work 
	* US 20190171928 A1 Dynamically managing artificial neural networks ¶ [0033] “Embodiments of the customizable machine learning service are described generically, above.  Example uses of the service may include a wide variety of applications, depending on data sets available and desired output”.
- In Conclusion -
Claims 11-14, 16, 18-20, 23, 24 although directed to statutory categories (system” or machine and “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 

Examining Claims with respect to prior art
- Claims 11-14, 16, 18-20, 23, 24 - 
- All grounds of prior art rejection(s) has been or have been overcome
Elenbaas et al, US 20090210282 A1 hereinafter Elenbaas is the closest prior art on record. However neither Elenbaas, nor any other prior art on record teaches either alone or together, with respect to each of independent Claims 11, 18 the combination of: 
	- “adjust the value stored with the profile in the first database, correspond[ing] to a quantification of expertise exhibited by the user in response to the completion of the operation” (independent Claim 11) / “adjusting, via the server device, the first value to generate a second value” “in response to determining that the completion of the operation demonstrates the change in the expertise in the technical classification to the second quantification / second quantification of the expertise” (independent Claims 11, 18);  
	- “determine” / “determining” “to transmit the profile from the first database to the second database, wherein the profile comprises the adjusted value and first metadata describing the adjusted value as corresponding to the quantification of expertise of the user in the technical classification”; 
	- “determine” / “determining” “a first permission level between the first managed network and the second managed network” (independent Claims 11, 18); 
	- “replace the first metadata with second metadata in the profile before transmission to the second database based at least in part on the first permission level” (independent Claim 11) / “replace the first metadata with second metadata in the profile before transmission to the second database wherein the second metadata describes the adjusted value as corresponding to the second quantification of the expertise of the user based at least in part on the first permission level” (independent Claim 18) and 
	- “transmit the profile comprising the adjusted value and the second metadata to the second database” recited in independents (independent Claim 11) / “transmitting, via the server device, the first profile comprising the second value from the first database associated with the first enterprise to a second database associated with a second enterprise in response to determining the first user associated with first profile is hired by the second enterprise” (independent Claim 18)
Claims 12-14, 16, 23, 24 overcome the prior art by dependency to parent Claim 11. 
Claims 19, 20 overcome the prior art by dependency to parent Claim 18. 
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	Milman; David A.  US 20070192172 A1 Fig. 1 below emphasis on step 38: On-line Examination 3QQQ-15:00(TIMED)->step 40 Score ≥ 76%?->Yes and their corresponding ¶ [0029] 1st - 3rd sentences: After the end of examination session, the candidate answers are automatically graded and resulting test score is recorded. a score of 76 percent or higher is considered passing (corresponding to 23 correct answers or more), and the candidate's recorded test score is compared with this threshold score block 40.

    PNG
    media_image2.png
    629
    401
    media_image2.png
    Greyscale

Milman Fig.1 in support of rejection arguments
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	May 27th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 2A prong one